Citation Nr: 0732291	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  02-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiac disorder, a bladder 
disorder, and benign prostatic hypertrophy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.           

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
January and October 1995 of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Fort Snelling (St. Paul), Minnesota.      

The Board initially denied the claims on appeal here in a 
January 1999 decision, which the veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  

During the pendency of the appeal, the president signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  In 
relevant part, this change in law entitled the veteran to a 
readjudication of the Board's January 1999 decision.  

In response, the Board remanded this matter to the RO on two 
occasions, in January 2004 and November 2005.  In each 
remand, the Board directed the RO to comply with the VCAA by 
providing proper notification to the veteran, and by 
providing proper VA medical examination and opinion.  

Following the RO's response to the November 2005 remand, the 
Board found additional development necessary here.  The Board 
sought, and received in April 2007, medical opinions from 
specialists with the Veterans Health Administration (VHA 
opinions).  

The Board mailed copies of these opinions to the veteran, and 
asked whether he desired RO consideration of the opinions, 
and of any additional arguments he may have.  In June 2007, 
the veteran indicated that he desired another remand here for 
RO consideration of the additional evidence.      

The appeal is therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.



REMAND

In June 2007, the veteran requested that this matter be 
remanded for consideration of additional evidence related to 
the April 2007 VHA opinions of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again review the 
records, to include the VHA opinions of 
record, and the veteran's arguments in 
response to the opinions.  

2.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



